
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 50
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2011
			Mr. Burton of Indiana
			 submitted the following resolution; which was referred to the
			 Committee on House
			 Administration
		
		RESOLUTION
		Providing for enclosing the visitors’
		  galleries of the House of Representatives with a clear and bomb-proof
		  material.
	
	
		1.FindingsCongress finds the following:
			(1)In 2007, outgoing
			 Senate Sergeant-at-Arms Bill Pickle warned about the potential of a terrorist
			 attack on the United States Capitol. Specifically, Mr. Pickle warned that:
			 Nothing has changed since 9/11. The Capitol is the symbol of America all
			 over the world, and it’s clearly the No. 1 or No. 2 target of terrorists, as it
			 was on 9/11.
			(2)The first bombing
			 of the Capitol occurred in the Senate in 1915 by a man protesting United States
			 involvement in World War I.
			(3)On March 1, 1954,
			 4 Puerto Rican nationalists armed with .38 caliber revolvers entered the
			 visitors’ gallery of the House of Representatives and fired a total of 19 shots
			 at Members and staff while the House was in session and conducting a vote, and
			 5 Members were struck by the gunfire.
			(4)In 1971, a group
			 named the Weather Underground planted an explosive device in a first-floor
			 restroom in the Senate to protest United States military involvement in the
			 Vietnam War. The device detonated early in the morning when the building was
			 closed, causing extensive damages but no injuries.
			(5)In 1983, a man
			 carrying an improvised explosive device strapped to his body entered the
			 visitors’ gallery of the House of Representatives while the House was in
			 session. He was able to construct the device in such a manner as to avoid
			 detection during security screening. During a floor debate, the man attempted
			 to detonate the device until United States Capitol Police officers restrained
			 him, removed him from the gallery, and secured the device.
			(6)Also in 1983, a
			 group named the Armed Resistance Unit planted an explosive device on the second
			 floor of the Senate, outside the Senate Chamber, to protest United States
			 military involvement in Central America. The device detonated at 11:00 p.m.
			 causing extensive damage to the area around the Chamber. At the time, the
			 Senate had already recessed and no one was in the area when the blast
			 occurred.
			(7)On July 24, 1998,
			 a lone gunman entered the Document Door of the Capitol and immediately shot and
			 killed the officer posted at location. The gunman then exchanged gunfire with
			 another officer before fleeing further into the building where he engaged in
			 another gunfight in which a second officer was killed. The gunman was shot
			 several times during this incident.
			(8)On the terrible
			 and fateful morning of September 11, 2001, the people of the United States
			 became painfully aware of the destructive intent of terrorists as well as the
			 increasingly sophisticated and devastating methods by which they conduct their
			 deadly work. Evidence strongly suggests Members of Congress were and continue
			 to remain a terrorist target.
			(9)On December 25,
			 2009, Umar Farouk Abdulmutallab successfully smuggled a non-metallic explosive
			 onto a Detroit-bound commercial flight from Amsterdam. The inability of
			 walk-through metal detectors to screen for nonmetallic weapons and explosives
			 is a critical weakness in aviation security and a critical weakness in Capitol
			 security.
			(10)One of the
			 Capitol’s most vulnerable locations is the House of Representatives Visitors’
			 Gallery because of its wide open access to the House Floor.
			(11)The visitors’
			 galleries of the House of Representatives and the Senate are the frequent
			 target of demonstrators. Whenever the House or Senate is debating a subject
			 that is controversial or polarizing, it is not uncommon for disturbances and
			 acts of civil disobedience to occur in the galleries.
			(12)The importance of
			 the House Chamber to our Government’s identity is profound. It is the one place
			 where the entire Legislative Branch, Representatives and Senators, along with
			 Supreme Court Justices, Cabinet officials, and foreign dignitaries gather
			 together to hear the President give the State of the Union Address.
			2.Enclosure of
			 visitors’ galleries of the House of Representatives
			(a)EnclosureThe
			 Architect of the Capitol shall enclose the visitors’ galleries of the House of
			 Representatives with a clear and bomb-proof material, and shall install audio
			 equipment so that the proceedings on the floor of the House of Representatives
			 will be clearly audible in the galleries.
			(b)AuthorizationThere
			 are authorized to be appropriated from the applicable accounts of the House of
			 Representatives such sums as may be reasonably necessary to carry out this
			 section.
			
